            Case 1:17-vv-01008-UNJ Document 79 Filed 08/02/21 Page 1 of 4




                  In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 17-1008V
                                           (Not to be published)

*************************
MIGUEL LEAL, JR.,             *
                              *                                             Filed: July 6, 2021
                  Petitioner, *
                              *
          v.                  *
                              *
SECRETARY OF HEALTH AND       *
HUMAN SERVICES,               *
                              *
                  Respondent. *
                              *
*************************


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Mollie Danielle Gorney, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                   DECISION GRANTING ATTORNEY’S FEES AND COSTS 1

       On July 26, 2017, Miguel Leal filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”). 2 Petitioner alleged that he suffered
a shoulder injury related to vaccine administration, as a result of receiving a vaccine for influenza
administered on September 21, 2016. ECF No. 1 at 2-3.

         Although the matter went to hearing in September 2020, the parties later filed a stipulation


1
  Because this Decision contains a reasoned explanation for my actions in this case, it must be posted on the United
States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
          Case 1:17-vv-01008-UNJ Document 79 Filed 08/02/21 Page 2 of 4




in February 2021 settling the case and detailing the amount to be awarded to Petitioner. I
subsequently issued a decision finding the parties’ stipulation to be reasonable, and granting
Petitioner an award as outlined in the stipulation. See Decision, dated Feb. 2, 2021 (ECF No. 69).

        Petitioner has now filed a motion for a final award of attorney’s fees and costs. Motion,
filed June 30, 2021. (ECF No. 74) (“Fees App.”). Petitioner requests a final award of $68,747.66
in attorney’s fees and costs for the work of two attorneys (Mr. Jeffrey S. Pop and Ms. Alexandra
B. Pop) as well as the supportive work of various law clerks. Id. at 3. Respondent reacted to the
fees request on July 1, 2021. See Response, dated July 1, 2021 (ECF No. 75). Respondent is
satisfied that the statutory requirements for an attorney’s fees and costs award are met in this case,
and otherwise defers calculation of a proper amount to be awarded to my discretion. Id. at 2, 3.


                                            ANALYSIS

   I.      Reasonable Attorney’s Fees

        Under the Vaccine Act, successful petitioners are entitled to an award of reasonable
attorney’s fees and costs. Section 15(e)(1). Thus, the only question posed herein is the magnitude
of the award to be issued.

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
Act cases), except where an attorney’s work was not performed in the forum and there is a
substantial difference in rates (the Davis exception) – circumstances not applicable herein, since
the lawyers in question practice in the D.C. region. Avera, 515 F.3d at 1348 (citing Davis Cty.
Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
755, 758 (D.C. Cir. 1999)). A 2015 decision established general hourly rate ranges for attorneys
with different levels of experience who are entitled to the forum rate in the Vaccine Program, along
with the standards for evaluating where counsel should fall within the ranges. See McCulloch v.
Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr.
Sept. 1, 2015).


                                                  2
            Case 1:17-vv-01008-UNJ Document 79 Filed 08/02/21 Page 3 of 4




       Petitioner requests the following rates for his attorneys, based upon when the work was
performed:


                                      2018                        2019                        2020
    Jeffrey S. Pop, Esq.              $420                        $453                        $470
    Alexandra B. Pop,                 $225                        $262                        $295
    Esq.
    Law Clerks                        $125                        $138                        $150


See Fees App. at 3.

         Mr. Pop and his associates (who practice in Beverly Hills, California) are considered “in
forum,” and are therefore entitled to the rates established in McCulloch. The rates requested for
Mr. Pop and Ms. Pop (as well as the law clerk work performed in this case) are also consistent
with what they have previously been awarded in accordance with the Office of Special Masters’
fee schedule. 3 See, e.g., Milano v. Sec’y of Health & Hum. Servs., No. 16-773V, 2019 WL 927042
(Fed. Cl. Spec. Mstr. Jan. 25, 2019); Morrison v. Sec’y of Health & Hum. Servs., No. 16-526V,
2017 WL 6889720 (Fed. Cl. Spec. Mstr. Nov. 28, 2017). I therefore find no cause to reduce them
in this instance.

       I otherwise deem the time devoted to the matter to be reasonable, and will award all time
requested herein, calculated at the rates identified in Petitioner’s motion.

      II.    Calculation of Attorney’s Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

        Petitioner seeks $14,210.36 in costs, including the expert fees of Dr. Younger (at a rate of
$450 per hour totaling $6,080.20), expenses of medical record retrieval, travel expenses, and filing
fees. See Fees App. at 6, 76-80. Such costs are either common to Vaccine Program cases or were


3
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Jan. 5,
2021).

                                                       3
            Case 1:17-vv-01008-UNJ Document 79 Filed 08/02/21 Page 4 of 4




specifically required herein in connection with the trial of this matter, and thus shall be awarded
in full without reduction.



                                                 CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT Petitioner’s Motion for Attorney’s
Fees and Costs. I award a total of $68,747.66, reflecting $54,537.30 in attorney’s fees and
$14,210.36 in costs, in the form of a check made jointly payable to Petitioner and his attorney, Mr.
Jeffrey Pop.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this Decision. 4



         IT IS SO ORDERED.
                                                                                   s/ Brian H. Corcoran
                                                                                   Brian H. Corcoran
                                                                                   Chief Special Master




4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           4
